Citation Nr: 1617784	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  07-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a desmoid tumor of the right flank.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who had active duty for training from August 1988 to February 1989.  He had additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  This case was before the Board in November 2013, at which time it was remanded to ensure due process.  

The November 2013 Board decision also denied the Veteran's claim for an increased rating for his service-connected right eye disability.  This decision, accordingly, is limited to the issues set forth on the cover page.

The issue of an increased rating for a right eye disability has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A videoconference hearing was scheduled for January 2016.  There is some discrepancy in the record regarding whether the Veteran canceled the hearing.  In February 2016, the Veteran contacted the RO and indicated that he attended the hearing but there were technical issues.  He requested that the hearing be rescheduled.  There is no indication in the record that this was done.

As videoconference hearings are scheduled by the AOJ, the case is REMANDED for the following:

The AOJ should schedule the appellant for a videoconference hearing before the Board addressing the claims on appeal. The appellant should be notified of the location, date and time of the hearing.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






